        Case 6:20-po-00487-HBK Document 8 Filed 12/28/20 Page 1 of 2


 1   Sean O. Anderson
     Acting Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         Docket Number 6:20-po-00487-HBK
12                       Plaintiff,
13            v.                                        MOTION TO AMEND SPEED AND
                                                        REMOVE ASSOCIATED LATE FEES FOR
14
                                                        VIOLATION NUMBER 9291113; AND
15    HEATHER A. CARTER,                                ORDER THEREON

16                       Defendant.
17

18          The Government, through its representative, Sean O. Anderson, acting legal officer for the

19   National Park Service, hereby moves the Court to amend the speed on violation number 9291113

20   from 57 miles per hour in a 25 mile per hour zone, to 50 miles per hour in a 25 mile per hour zone

21   and remove any associated late fees. The Government agrees violation number 9291113 can be

22   resolved through a forfeiture of collateral, consistent with the bail schedule, $180, plus the $30

23   processing fee. The Defendant does not oppose. The Government does not object to Defendant

24   requesting traffic school.

25

26          Dated: December 28, 2020                        /S/ Sean O. Anderson
                                                            Sean O. Anderson
27                                                          Acting Legal Officer
28                                                          Yosemite National Park
                                                        1
        Case 6:20-po-00487-HBK Document 8 Filed 12/28/20 Page 2 of 2


 1                                                ORDER
 2

 3            Upon motion of the United States filed on December 28, 2020 (Doc. No. 7) in the matter of
     United States v. Carter, case no. 6:20-po-00487-HBK (violation no. 9291113), the speed limit
 4
     charged on violation number 9291113 is amended from 57 miles per hour in a 25 mile per hour
 5
     zone to 50 miles per hour in a 25 mile per hour zone, and any associated late fees are removed.
 6   Violation number 9291113 can be resolved through a forfeiture of collateral consistent with the
 7   bail schedule, $180.00, plus the $30.00 processing fee. Considering the government’s consent,
 8   traffic school is permitted for the defendant upon request.

 9
     IT IS SO ORDERED.
10

11
     Dated:      December 28, 2020
12                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
